DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Independent claim 1 (and dependent claims 2-7 dependent thereon), lines 2-3, the limitation “the first dielectric layer being made of a single dielectric material having a uniform composition” is not supported by the original disclosure.  It is noted that the present application supports the first dielectric layer 104 formed of a single dielectric material of FSG (see [0038] of the specification), but nowhere in the original specification supports that the first dielectric layer 104 has a “uniform” composition as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-12, 14, 21-22 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boyanov (US 2014/0117558).
Regarding claim 1, Boyanov (Figs. 2I and 5B) discloses a device comprising: a first conductive structure “Fill Metal” within a first dielectric layer (combining “Base Insulator” and “cap”), the first dielectric layer being made of a single dielectric material the base and cap layers may comprise… the same or different materials”, see [0025]) having a uniform composition through a portion (i.e., base layer portion) of the first dielectric layer, a sidewall of the first dielectric layer extending from a sidewall of the first conductive structure to a topmost surface of the first dielectric layer, wherein a topmost surface of the first conductive structure is below the topmost surface of the first dielectric layer, and wherein a slope of the sidewall of the first conductive structure “Fill Metal” is different from a slope of the sidewall of the first dielectric layer (see Fig. 5B and [0048], “Fig. 5B is drawn to reflect real world process limitations” of Fig. 2I); a second dielectric layer “Base Insulator” over the first dielectric layer, wherein a bottommost surface of the second dielectric layer is below the topmost surface of the first dielectric layer; and a second conductive structure “Fill Metal” within the second dielectric layer, wherein the second conductive structure is in physical contact with the topmost surface of the first conductive structure and the sidewall of the first dielectric layer, and wherein a first portion of the sidewall of the first dielectric layer not covered by the second conductive structure is covered by the second dielectric layer. 
Regarding claims 2-4, Boyanov (Figs. 2I and 5B) further discloses: an etch stop layer “EMM Layer” between the first dielectric layer and the second dielectric layer, wherein the etch stop layer is in physical contact with the topmost surface of the first conductive structure; the second conductive structure extends through the etch stop layer; and the slope of the sidewall of the first conductive structure “Fill Metal” is greater than the slope “Asymmetric Taper” of the sidewall of the first dielectric layer (also see Fig. 5B).
the base and cap layers may comprise… the same or different materials” [0025], the base and cap layers formed of a first composition of a low-k dielectric material [0027]), wherein the first conductive structure and the second conductive structure are in physical contact with the first dielectric material having the first composition, wherein a topmost surface of the first conductive structure and a topmost surface of the second conductive structure are below a topmost surface of the first dielectric layer, and wherein a first portion of the first dielectric layer interposed between the first conductive structure and the second conductive structure has a trapezoidal shape (“Asymmetric Taper” provided on both sides of “cap”, see Fig. 5B and [0048], “Fig. 5B is drawn to reflect real world process limitations” of Fig. 2I); a second dielectric layer “Base Insulator” over the first dielectric layer, wherein a bottommost surface of the second dielectric layer is below the topmost surface of the first dielectric layer; and a third conductive structure “Fill Metal” embedded in the second dielectric layer, wherein the third conductive structure is in physical contact with the topmost surface of the first conductive structure and the first portion of the first dielectric layer, wherein the third conductive structure “Fill Metal” is in physical contact with the first dielectric material having the first composition, and wherein a surface of the first portion of the first dielectric layer not covered by the third conductive structure is covered by a dielectric material “EMM Layer” ([0031]).
real world process limitations” of Fig. 2I); and the first conductive structure is a first conductive line of an interconnect structure; the second conductive structure is a second conductive line of the interconnect structure; and the third conductive structure is a conductive via of the interconnect structure.
Regarding claim 21, Boyanov (Figs. 2I and 5B) discloses a device comprising: a first conductive structure “Fill Metal” and a second conductive structure “Fill Metal” extending into a first dielectric layer (combining “Base Insulator” and “cap”), the first dielectric layer comprising a first dielectric material having a first composition (i.e., “the base and cap layers may comprise… the same or different materials” [0025]), the base and cap layers formed of a first composition of a low-k dielectric material [0027]), a first sidewall of the first dielectric layer extending from a sidewall of the first conductive structure to a topmost surface of the first dielectric layer, a second sidewall of the first dielectric layer extending from a sidewall of the second conductive structure to the topmost surface of the first dielectric layer, wherein a topmost surface of the first conductive structure and a topmost surface of the second conductive structure are real world process limitations” of Fig. 2I), and wherein a slope of the sidewall of the second conductive structure is different from a slope “Asymmetric Taper” of the second sidewall of the first dielectric layer (“Asymmetric Taper” provided on both sides of “cap”, see Fig. 5B and [0048], “Fig. 5B is drawn to reflect real world process limitations” of Fig. 2I); a second dielectric layer “Base Insulator” over the first dielectric layer, the first conductive structure and the second conductive structure, wherein the second dielectric layer extends below the topmost surface of the first dielectric layer; and a third conductive structure “Fill Metal” extending through the second dielectric layer, wherein a bottom surface of the first conductive structure and a bottom surface of the third conductive structure are in physical contact with the first dielectric material having the first composition, and wherein the third conductive structure is in physical contact with an interface between the topmost surface of the first conductive structure and the first sidewall of the first dielectric layer.
Regarding claims 22 and 26, Boyanov (Figs. 2I and 5B) further discloses: a width of the first conductive structure decreases as the first conductive structure extends into the first dielectric layer (see Fig. 5B); and an etch stop layer “EMM Layer” between the first dielectric layer and the second dielectric layer, wherein the etch stop layer is in physical contact with the topmost surface of the first conductive structure, the topmost surface of the second conductive structure, the topmost surface of the first dielectric .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov (US 2014/0117558).
Boyanov does not disclose: the topmost surface the first conductive structure is disposed at a first depth approximately equal to 10 nm (claim 6) below the topmost surface of the first dielectric layer, wherein a bottommost surface the first conductive structure is disposed at a second depth approximately equal to 55 nm (claim 7) below the topmost surface of the first dielectric layer, and wherein a ratio of the first depth to the second depth is between about o.167 and about 0.5 (claim 5).
However, Boyanov does disclose that a first depth from the topmost surface the first conductive structure to the topmost surface of the first dielectric layer and a second depth from a bottommost surface the first conductive structure to the topmost surface of the first dielectric layer can be varied ([0025]).  Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
Therefore, it would have been obvious to have a ratio of the first depth to the second depth in a range as claimed because the first depth from the topmost surface the first conductive structure to the topmost surface of the first dielectric layer and the second depth from a bottommost surface the first conductive structure to the topmost surface of the first dielectric layer can be optimized during routine experimentation according to the requirements of the conductivities which are desired for the conductive structures.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov (US 2014/0117558) in view of Uh et al (US 2001/0055842).
Boyanov does not disclose the first conductive structure is a first gate electrode, the second conductive structure is a second gate electrode, and the third conductive structure is a contact. 
However, Uh (Fig. 33) teaches a device comprising the conductive structures 240 as gate electrodes ([0052]). Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham.
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov (US 2014/0117558) in view of Inaba et al (US 2014/0061929) 
Regarding claim 23, Boyanov does not disclose a width of the third conductive structure decreases as the third conductive structure extends into the second dielectric layer.
However, Inaba (Fig. 3) teaches a width of a conductive structure decreases as the conductive structure extends into a dielectric layer for improving the embeddability of the material of the conductive plug line and reducing a void incidence rate in the conductive plug line ([0042]). Accordingly, it would have been obvious to modify the device of Boyanov by forming a width of the third conductive structure decreases as the third conductive structure extends into the second dielectric layer in order to improve the embeddability of the material of the first metal line and reducing a void incidence rate in the first metal line. 
Regarding claims 24-25, Boyanov (Figs. 2I, 5B and 5C) discloses the sidewall the first conductive structure has a first angle of inclination, and the first sidewall of the first dielectric layer has a second angle of inclination approximately equal to 45 degrees, but does not disclose the first angle of inclination is approximately equal to 87 degrees.
However, Inaba (Fig. 3) teaches the angle of inclination of the sidewall of the metal plug line 50 is approximately equal to 87 degrees for improving the embeddability 
of the material of the conductive plug line and reducing a void incidence rate in the conductive plug line ([0042]). Accordingly, it would have been obvious to form the first angle of inclination of the sidewall of the first metal line being approximately equal . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,510,666 in view of Boyanov (US 2014/0117558). 
Regarding independent claim 1, claims 8 and 12 of U.S. Patent ‘666 claim a device comprising: a first conductive structure within a first dielectric layer, the first dielectric layer being made of a single dielectric material, a sidewall of the first dielectric layer extending from a sidewall of the first conductive structure to a topmost surface of the first dielectric layer, wherein a topmost surface of the first conductive structure is below the topmost surface of the first dielectric layer (column 10, claim 8, lines 8-15) , and wherein a slope of the sidewall of the first conductive structure is different from a slope of the sidewall of the first dielectric layer (column 10, claim 12, lines 49-54); a second dielectric layer over the first dielectric layer (column 10, claim 8, lines 20-21); and a second conductive structure within the second dielectric layer, wherein the 
The U.S. Patent ‘666 does not claim: the first dielectric layer having a uniform composition, and a bottommost surface of the second dielectric layer being below the topmost surface of the first dielectric layer.
However, Boyanov (Fig. 2I) teaches a device comprising: the first dielectric layer (combination of “Base Insulator” and “Cap”) having a uniform composition through a portion (i.e., base layer portion) of the first dielectric layer, and a bottommost surface of a second dielectric layer “Base Insulator” is below the topmost surface of the first dielectric layer (combination of “Base Insulator” and “Cap”).  Accordingly, it would have been obvious to form the first dielectric layer having a uniform composition because the composition of the first dielectric layer can be adjusted by adjusting the process conditions according to the requirements of the applications. It also would have been obvious to form a bottommost surface of the second dielectric layer below the topmost surface of the first dielectric layer in order to form the second conductive layer having a bottommost surface disposed below the topmost surface of the first dielectric layer that would reduce the thickness of the device. 
Regarding independent claim 8, claim 8 of U.S. Patent ‘666 claims a device comprising: a first conductive structure and a second conductive structure embedded in a first dielectric layer, the first dielectric layer comprising a first dielectric material having a first composition, wherein the first conductive structure and the second conductive 
Regarding independent claim 21, claims 8 and 12 of U.S. Patent ‘666 claim a device comprising: a first conductive structure and a second conductive structure extending into a first dielectric layer, the first dielectric layer comprising a first dielectric material having a first composition, a first sidewall of the first dielectric layer extending from a sidewall of the first conductive structure to a topmost surface of the first dielectric layer, a second sidewall of the first dielectric layer extending from a sidewall of the second conductive structure to the topmost surface of the first dielectric layer, wherein a topmost surface of the first conductive structure and a topmost surface of the second conductive structure are below the topmost surface of the first dielectric layer (column 
Neither independent claims 8 nor 21 claims a bottommost surface of the second dielectric layer is below the topmost surface of the first dielectric layer.
However, Boyanov (Fig. 2I) teaches a device comprising a bottommost surface of a second dielectric layer “Base Insulator” is below the topmost surface of the first dielectric layer (combination of “Base Insulator” and “Cap”).  Accordingly, it would have been obvious to form a bottommost surface of the second dielectric layer below the topmost surface of the first dielectric layer in order to form the third conductive layer (claims 8 or 21) having a bottommost surface disposed below the topmost surface of the first dielectric layer that would reduce the thickness of the device.  
Dependent claims 2-7, 9-14 and 22-26 in the present application are either broader version of claims 8-14 in U.S. Patent ‘666 or are obvious variations thereof.  .  
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
    	a) Applicant (pages 7-9 of remark) argues that Boyanov does not teach or suggest the first dielectric layer (combining of “Base Insulator” and “Cap”) having “a uniform composition” as recited in amended claim 1 because “Base Insulator” and “Cap” layers each having different etch rates.
It seems that Applicant argues that Boyanov does not suggest the invention as claimed because Boyano’s first dielectric layer is not uniform throughout the whole layer.  However, this argument is not persuasive because the limitation on which Applicant relies (i.e., uniform throughout the whole layer) is not stated in the claims.    Therefore, as broadly interpreted, the first dielectric layer having “a uniform composition” as claimed does not exclude the first dielectric layer having a uniform composition through a portion (i.e., base layer portion) of the first dielectric layer.
b) Applicant (pages 9-11 of remark) argues that Boyanov does not teach or suggest the first dielectric layer (combining of “Base Insulator” and “Cap”) having “a first composition” as recited in independent claims 8 and 21.
This argument is not persuasive because both “Base Insulator” and “Cap” of the first dielectric layer of Boyanov are formed of the same composition (or “a first composition”) of insulating material (see [0025] – [0027]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.